t c memo united_states tax_court john a hartmann petitioner v commissioner of internal revenue respondent docket no 6825-14l filed date john a hartmann pro_se daniel c munce for respondent memorandum opinion kerrigan judge the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or of the internal_revenue_code dated date upholding a proposed levy collection action for tax years and tax years at issue we must consider whether respondent’s determination to proceed with the collection action regarding petitioner’s unpaid income_tax liabilities for the tax years at issue was proper unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure background this case was fully stipulated under rule the stipulated facts are incorporated in our findings by this reference petitioner resided in new jersey when he filed the petition petitioner filed tax returns for the tax years at issue on date respondent mailed petitioner a notice_of_intent_to_levy for the tax years at issue petitioner filed timely a form request for a collection_due_process or equivalent_hearing on the form petitioner indicated that he was interested in an offer-in-compromise as a collection alternative on the form he also indicated that a reason for the collection alternative was that he was unable to pay the balance because of age and illness he did not contest the underlying liabilities on date the internal_revenue_service office of appeals appeals mailed petitioner a letter scheduling a hearing for date in the letter appeals requested that petitioner complete and submit the following an installment_agreement or an offer-in-compromise a form 433-a collection information statement for wage earners and self-employed individuals a signed copy of petitioner’s form_1040 u s individual_income_tax_return for and any additional information including facts and evidence to support and explain petitioner’s failure to timely file his income_tax returns on date petitioner mailed appeals a letter indicating that he was unavailable for a hearing on date and suggesting alternative dates appeals replied with a letter dated date agreeing to reschedule the conference to date and reminding petitioner about the requested information that had been listed in the date letter on date petitioner mailed appeals another letter in this letter he submitted an informal offer for an installment_agreement as follows dollar_figure payable on date dollar_figure payable on date dollar_figure payable on date dollar_figure payable on date and the balance at a rate of dollar_figure per month he indicated that he did not fill out an offer-in-compromise form because his above payment proposal was not traditional he also attached a completed form 433-a however he did not provide any other documentation to support the information reported on the form 433-a he also did not provide any evidence of health or age-related problems the hearing was held on date at the hearing the appeals officer informed petitioner that he was not in compliance with his filing obligation because he had failed to file an income_tax return for and had not made any estimated_tax payments the appeals officer also informed petitioner that no collection alternative including an offer-in-compromise or an installment_agreement could be considered because petitioner had not filed hi sec_2012 tax_return or provided any documentation to support his form 433-a or his claimed health or age-related problems on date the appeals officer issued the notice_of_determination sustaining the proposed collection action in the notice the appeals officer stated that the collection action was sustained because petitioner failed to provide the requested supporting documentation on date petitioner filed hi sec_2012 tax_return discussion sec_6330 requires the secretary to furnish a person notice and opportunity for a hearing before an impartial officer_or_employee of appeals before levying on the person’s property at the hearing the person may raise any relevant issue relating to the unpaid tax or the proposed levy including spousal defenses challenges to the appropriateness of the collection action and offers of collection alternatives sec_6330 the person may challenge the existence or the amount of the underlying tax_liability for any period only if the person did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the liability sec_6330 114_tc_604 following a hearing the appeals officer must determine whether proceeding with the proposed levy action is appropriate in making that determination the appeals officer is required to take into consideration whether the requirements of any applicable law or administrative procedure have been met any issues appropriately raised by the taxpayer and whether the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6330 see also 117_tc_183 we note that the appeals officer properly based his determination on the factors required by sec_6330 i standard of review once appeals issues a notice_of_determination the person may seek review in this court sec_6330 where as here the taxpayer does not challenge the underlying liability our review is for abuse_of_discretion sego v commissioner t c pincite an abuse_of_discretion occurs if appeals exercises its discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 the court does not conduct an independent review and substitute its judgment for that of the appeals officer 125_tc_301 aff’d 469_f3d_27 1st cir if the appeals officer follows all statutory and administrative guidelines and provides a reasoned balanced decision the court will not reweigh the equities link v commissioner tcmemo_2013_53 at we have held that in our review for an abuse_of_discretion under sec_6330 of respondent’s determination generally we consider only arguments issues and other matter that were raised at the collection hearing or otherwise brought to the attention of the appeals_office 118_tc_488 ii abuse_of_discretion petitioner argues that the appeals officer abused his discretion because he did not properly consider petitioner’s proposed installment_agreement did not give petitioner enough time to file hi sec_2012 tax_return and did not take into consideration petitioner’s advanced age and health respondent contends that the appeals officer did not abuse his discretion because petitioner did not provide the requested information including hi sec_2012 return the financial information to support the form 433-a or any information to support his health and age-related claims respondent further contends that he was not required to give petitioner any time to file hi sec_2012 return judicial review of a notice_of_determination is limited to issues that the taxpayer properly raised at the cdp hearing sec_301_6330-1 q a-f3 proced admin regs an issue is not properly raised if the taxpayer fails to request consideration of the issue by appeals or if consideration is requested but the taxpayer fails to present to appeals any evidence with respect to that issue after being given a reasonable opportunity to present such evidence id additionally a taxpayer is expected to provide all relevant information to the appeals officer including financial statements see id para e the appeals officer is unable to ascertain a taxpayer’s financial circumstances and consequently the appropriateness of a collection alternative without financial information yoel v commissioner tcmemo_2012_222 at it is not an abuse_of_discretion for an appeals officer to reject a collection alternative and sustain the proposed collection action on the basis of the taxpayer’s failure to submit the requested financial information to the settlement officer see huntress v commissioner tcmemo_2009_161 see also 414_f3d_144 1st cir petitioner failed to submit his completed tax_return financial information to support his form 433-a and any documentation of his health or age-related claims within the reasonable deadline given him by the appeals officer therefore it was not an abuse_of_discretion for the appeals officer to recommend that the notice_of_determination be sustained as a result of petitioner’s failure to provide him with the return and to submit the requested information see 125_tc_301 an appeals officer is not required to negotiate with a taxpayer indefinitely or wait any specific amount of time after a cdp hearing to issue a notice_of_determination 137_tc_123 clawson v commissioner tcmemo_2004_106 sec_301_6330-1 q a-e9 proced admin regs accordingly the appeals officer was not required to give petitioner any amount of time to file hi sec_2012 return and did not abuse his discretion by issuing the notice_of_determination any contention we have not addressed is irrelevant moot or meritless respondent’s determination to proceed with collection was not an abuse_of_discretion to reflect the foregoing decision will be entered for respondent
